Citation Nr: 9900697	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-42 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to March 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO).

In an October 1997 decision, the Board remanded the case for 
further development.


REMAND

In the October 1997 REMAND, it was noted that the veteran 
requested a hearing be scheduled before a Member of the Board 
at the RO.  In February 1998, the veteran declined a video 
hearing and again requested a hearing before a Member of the 
Board at the RO.  The RO noted such request on VA Form 21-
6789 in June 1998.  The veterans representative, in the 
December 1998 VA Form 646, also noted that the veteran had 
requested a Travel Board Hearing.  Nevertheless, the case was 
sent to the Board for adjudication.  

Accordingly, this case is again REMANDED to the RO for the 
following:  

The RO should schedule the veteran for a 
hearing before the Board.

The veterans claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administrations ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claims.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
